Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Remarks
Applicant’s arguments, filed (06/07/2022) with respect to pending claims 1-20 have been fully considered and they are not persuasive with respect to the 101 Rejection and persuasive with respect to the 103 Rejection.
 All claims stand and fall together under the following argument(s). See below rejection for full detail and specifically following argument(s): 

Regarding 101 Rejection: 
The Applicant argues (pages 10 of 15, lines 3-7):
“Claim 1 includes the feature of “performing by the computer system on the immobile oil blobs a given one or more EOR techniques, with a first iteration of the given one or more EOR techniques expending a first level of effort, and a second iteration of the given one or more EOR techniques expending a second, higher level of effort.” The human mind is incapable of performing this feature. Rather, this feature requires the computer system to perform the given one or more EOR techniques.
Therefore, for one or more of the reasons above and/or of record, Claim 1 does not recite a mathematical concept or a mental process because “performing by the computer system on the immobile oil blobs a given one of the one, two or more EOR techniques, ... is not a mathematical concept and cannot be performed in the human mind.”

The Examiner respectfully points, that all feature of “performing by the computer system on the immobile oil blobs a given one or more EOR techniques, with a first iteration of the given one or more EOR techniques expending a first level of effort, and a second iteration of the given one or more EOR techniques expending a second, higher level of effort.”, which could be comprises a mathematical concepts, or mental process ( as recites in the Rejection).
The Examiner agree that feature performed by the computer system.
From specification, the techniques steps,  where said EOR techniques comprises  estimation steps of amount of mobilization of the blob (para [0040], and analyzed steps to determine an optimal level of effort (which could be mental steps or mathematical steps); also EOR technique s simulated (para [0044]). Determining an amount of increase (or change) in mobilization for oil blobs comprises an estimation, which is a mental or mathematical step (see Abstract, para [0011], [0014], [0059], [0064] and [0066)). 
Therefor the performing on the immobile oil blobs a given one or more EOR techniques comprises the mathematical steps or mental steps.

With regards to the 35 USC § 103 rejections. 

The Applicants arguments to the amendment claims 1, 11 and 17 (on the pages 2-8) are persuasive and rejection under 35 USC § 103 is withdrawn. (see below, Examiner Note with regards to Prior Art).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). 
The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. 
Step 2A prong 1 identifies whether an abstract idea is claimed. 

Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. 
Last, step 2B determines whether the claims contain something significantly more than the abstract idea.

 In most cases the existence of a practical application predicates the existence of an additional element that is significantly more. Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: 
 Process, machine, manufacture, or composition of matter. 
The below claim is considered to be in a statutory category (process). 
Claim 1 is in a statutory category, because the computer is claimed to be a device and therefore is a statutory class. 
Claim 11 considered to be in a statutory category (process). 
Claim 17 is in a statutory category, because the claimed invention is “a nontransitory storage device” and therefore is in a statutory class.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Under Step 2A Prong 1, the independent claim 1 includes abstract ideas as highlighted (using a bold font) shown below.

 1. “A computer implemented method for estimating amounts of hydrocarbon recoverable from porous reservoir rock by one or two or more enhanced oil recovery (EOR) techniques, the method comprising:

     retrieving by a computing system a representation of a physical porous reservoir rock sample (porous reservoir rock), the representation including pore space and grain space data corresponding to the porous reservoir rock, subsequent to an execution of a multiphase flow simulation to obtain predictions of flow behavior of oil in the presence of a waterflood of the porous reservoir rock;
locating by the computing system substantially immobile oil blobs or patches in the retrieved representation of the porous reservoir rock;
performing by the computer system on the immobile oil blobs a given one or more EOR techniques, with a first iteration of the given one or more EOR techniques expending a first level of effort, and a second iteration of the given one or more EOR techniques expending a second, higher level of effort; and for N number of substantially immobile oil blobs or patches (blobs),
determining by the computing system changes in the mobility of the blobs for the given one of the EOR techniques, to provide an estimate of an amount of change in mobilization of the blobs between the first and the second iterations for the given one or more EOR techniques.”

 11.” A system for estimating an amount of hydrocarbon recoverable from porous reservoir rock by a miscible gas flood, the system comprising:

one or more processor devices; 
    memory operatively coupled to the one or more processor devices; and computer storage storing executable program instructions to case the system to:

     retrieve a representation of a physical porous reservoir rock sample (porous reservoir rock), the representation including pore space and grain space data corresponding to the porous reservoir rock, subsequent to an execution of a multiphase flow simulation to obtain predictions of flow behavior of oil in the presence of a waterflood of the porous reservoir rock;
locate substantially immobile oil blobs or patches in the retrieved representation of the porous reservoir rock;
perform on the immobile oil blobs a given one or more EOR techniques, with a first iteration of the given one or more EOR techniques expending a first level of effort, and a second iteration of the given one or more EOR techniques expending a second, higher level of effort; and for N number of substantially immobile oil blobs or patches (blobs), and for N number of substantially immobile oil blobs or patches (blobs), determine changes in the mobility of the blobs for the given EOR technique, to provide an estimate of an amount of change in mobilization of the blob between the first and the second iterations for the given one or more of the EOR techniques.” 

Claim 17” A computer program product tangibly stored on a non- transitory storage device, for estimating an amount of hydrocarbon recoverable from porous reservoir rock by a miscible gas flood, the computer program product comprising instructions to cause a system to:

retrieve a representation of a physical porous reservoir rock sample (porous reservoir rock), the representation including pore space and grain space data corresponding to the porous reservoir rock, subsequent to an execution of a multiphase flow simulation to obtain predictions of flow behavior of oil in the presence of a waterflood of the porous reservoir rock;

locate substantially immobile oil blobs or patches in the retrieved representation of the porous reservoir rock;
    perform on the immobile oil blobs a given one or more EOR techniques, with a first iteration of the given one or more EOR techniques expending a first level of effort, and a second iteration of the given one or more EOR techniques expending a second, higher level of effort; and for N number of substantially immobile oil blobs or patches (blobs),
determine changes in the mobility of the blobs for the given EOR technique, to provide an estimate of an amount of change in mobilization of the blob between the first and the second iterations for the given one or more of the EOR techniques.” 

The Claim 1 recites a mental process of thinking about a representation of the pore space and grain space after a waterflood simulation, noticing residual oil blobs, and then “determining” an estimate of the amount of oil you'll get out if you use different “levels of effort” (like different types of surfactants). 
The determination steps of claims 1, 11 and 17 are considered to be equivalent of mental processes or mathematical concepts.
The Additional steps of “perform on the immobile oil blobs a given one or more EOR techniques, with a first iteration of the given one or more EOR techniques expending a first level of effort, and a second iteration of the given one or more EOR techniques expending a second, higher level of effort” just additionally relates to an additional steps of abstract idea, because performing steps is relating to performing mathematical steps in different order to achieved the desired results. The performing steps performed by the programs on general computer.

 The additional element of retrieving the data is insignificant extra-solution activity of obtaining data and does not make the claim significantly more than the abstract idea. Under step 2A prong 2, The claims are not directed to any practical application. The claims 1, 11 and 17 do not comprise any significant additional elements/steps.

 The steps of “retrieve a representation of a physical porous reservoir rock sample (porous reservoir rock),” are merely steps of obtaining data necessary for the abstract idea to be carried out, which is insignificant extra solution activity. 

Additionally, the Claim 11 comprises “a memory’, “processor” and “computer storage storing executable program instructions”; these are merely a general computer and generic pieces of the computer and software running on the computer. The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more. 

There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field. There is no particular machine associated with the abstract idea, and there is no real-world transformation carried out by the claim. The claims appear to be making hypothetical estimations or determinations of how much hydrocarbon might be recovered using various techniques, based on models or representations of a porous reservoir rock, but the claimed invention does not appear to recite any actual recovery of hydrocarbons, or control of any machinery which performs such recovery. The claims therefore amount to the abstract idea itself (as a mental process or mathematical calculation), not integrated into a practical application.

The claim 17 just additionally comprises the computer program product tangibly stored on anon-transitory storage device. As recited in the MPEP, 2106.07(b), merely adding a generic computer components (processor and memory), or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 1384S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs, v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093- 94.

Under step 2B In claims 1, 11 and 17: the steps of “retrieve a representation of a physical porous reservoir rock sample (porous reservoir rock)” are just well-known, routine and conventional steps of obtaining data in the relevant art as evidenced by the Crouse (US Pub.2020/0063532), Crouse (US Pub.2015/0268080) and Prisco (US Pub.2013/0018641).

 The dependent claims 2-10, 12-16 and 18-20 only further describe the details of the abstract ideas. 
Therefore claims 2-10, 12-16 and 18-20 are similarly rejected under 35 U.S.C. 101. 

Examiner note  with regards to  prior art of the record:

Regarding Claim 1, Crouse et.al.,  (US Pub.2020/0063532) disclose a computer implemented method for estimating amounts of hydrocarbon recoverable from porous reservoir rock (para [0005], where estimate the amount of oil that is recoverable from the porous reservoir rock) by one or two or more enhanced oil recovery (EOR) techniques (para [003], where Enhanced Oil Recovery (EOR), attempts to recover oil that remains trapped in the pore space of the reservoir rock even after primary and secondary recovery), the method comprising: retrieving by a computing system a representation of a physical porous reservoir rock sample (porous reservoir rock), the representation including pore space and grain space data corresponding to the porous reservoir rock (para [0024], where receiving or retrieving a digital representation of the pore space and grain space of a reservoir rock sample), subsequent to an execution of a multiphase flow simulation to obtain predictions of flow behavior of oil in the presence of a waterflood of the porous reservoir rock (para [0008]); 
     locating substantially immobile oil blobs or patches in the retrieved representation of the porous reservoir rock (para [0005]); and
 for N number of substantially immobile oil blobs or patches (blobs) (Fig. 7A, para [0046], where data can include information such as blob identification numbers, blob volumes, blob locations, and other characteristics... processed data will also indicate where there are blobs of oil that are trapped. Trapped blobs may refer to oil in pore spaces that cannot be moved because of capillary forces); 
    evaluating (para [0034]) changes in mobility of the blobs for one or two or more iterations of a given EOR technique (para [0004], para [0034]). 

Crouse does not disclose a first one of the one or two or more iterations expending a first level of effort and a second one of the one or two or more iterations expending a second, higher level of effort, to estimate an amount of change in mobilization of the blob between the first and the second iterations for the given EOR technique.

Levache (WO 2019/097272) discloses a first one of the one or two or more iterations expending a first level of effort and a second one of the one or two or more iterations expending a second, higher level of effort (Page 3, lines 37 through Page 4, line 10, where the injectivity of the injection well is increased by a factor of at least 1.5, preferably of at least 2 or of at least 3 or of at least 4 relative to the injectivity of the injection well when the non-ionic surfactant and the anionic surfactant; the injectivity of the injection well is maintained or restored at a level of at least 30%, preferably at least 50%, more preferably at least 60%, and most preferably at least 70%, relative to the maximal injectivity of the injection well). 
 Levache disclose improvement injectivity of well and does not teach one of ordinary skill “performing by the computer system on the immobile oil blobs a given one or more EOR techniques, … and for N number of substantially immobile  oil blobs or patches (blobs).
 Levache relates to reinjection of “produces water.
Therefore, it’s not would have been obvious to one of ordinary skill in the art a to incorporate the teachings of Levache into Crouse, because the Levache and Crouse not analogues art and related to solve the different problem.

Rickards(US Pub.2015/0059447) discloses a test procedure which determines changes in mobilization of the blob between the first and the second iterations for the given EOR technique (para [0034], where amount of recovered oil produced from flow of each chemical treatment fluid run through a treated formation sample 122 may then be compared to the amount of recovered oil produced from flow of the control fluid with no other chemicals added through an untreated formation sample 122, e.g., to determine if interaction of a given injected chemical treatment fluid with the oil saturated formation sample 122 acts to increase or decrease the amount of recovered oil relative to the injected control fluid and/or relative to other types of chemical treatment fluids). 

The Closest art of the record does not teach or render obvious the step of:
“on the immobile oil blobs a given one or more EOR techniques, with a first iteration of the given one or more EOR techniques expending a first level of effort and a second one of the one or two or more iterations expending a second, higher level of effort “.

Regarding Claim 11 is analyzed and rejected as discussed with respect to claim 1.
Regarding Claim 17 is analyzed and rejected as discussed with respect to claims 1 and 11. 
Correspondently, dependent claims 2-10, 12-16 and 18-20 are not rejected under 103 due to their dependency on claims 1, 11 and 17.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862